 
 
I 
108th CONGRESS
2d Session
H. R. 5229 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Baca introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Richard B. Russell National School Lunch Act to provide for automatic eligibility for free school lunch and breakfast programs to children of parents who are enlisted members of the Armed Forces on active duty. 
 
 
1.FindingsCongress finds the following: 
(1)Families of active duty military are undergoing hardship while the Nation is at war.  
(2)Providing free lunch to children of active duty military families is a temporary measure to help alleviate the burden placed upon them during a time of war.  
(3)During this difficult period, the Nation must ensure that the needs of those who are serving the Nation are taken care of. 
2.Free school lunch eligibility for children of parents on active military duty 
(a)In generalSection 9(b)(12)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(12)(A) is amended— 
(1)in clause (v), by striking ; or and inserting a semicolon; 
(2)in clause (vi), by striking the period and inserting ; or; and 
(3)by adding at the end the following new clause: 
 
(vii)the child of a parent who is an enlisted member of the Armed Forces on active duty or of the National Guard on active duty (as such terms are defined in section 101 of title 37, United State Code).. 
(b)SunsetThe amendment made by this section shall cease to have effect 2 years after the date of enactment of this section.  
 
